Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Amended claim 6 contains all the limitations of claims 6+10. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 12, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eser; Erten (US 20110275196 A1) as demonstrated by Bosch; William Frederick (US 7802539 B2) in view of Oda; Atsushi et al. (US 20080115729 A1). Eser teaches a source assembly (Figure 2-Applicant’s 100; Figure 1-3) for a lateral-type vacuum deposition apparatus (PVD; [0026]), the source assembly (Figure 2-Applicant’s 100; Figure 1-3) comprising: a heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) including a heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4) and a crucible (246; Figure 2-Applicant’s 111; Figure 4), the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) having an internal chamber (246; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of a selected shape, the internal chamber (246; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the selected shape extending in a longitudinal direction, the internal chamber (246; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the selected shape being an interior of the crucible (246; Figure 2-Applicant’s 111; Figure 4); a source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) positioned within the internal chamber (246; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4), the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) having a selected shape that corresponds to the shape of the internal chamber (246; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4); a nozzle (236; Figure 2-Applicant’s 130; Figure 4) extending from the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4), the nozzle (236; Figure 2-Applicant’s 130; Figure 4) exhausting the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) vaporized by the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4), wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a crystallized source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) - claim 1. With respect to Applicant’s “source block”, Applicant’s specification at [0069] states in part “the crystallized source block may be produced by heating powders and melting the powders from a solid phase s to a liquid phase (L) (S810), and by cooling or crystallizing the liquid phase product to convert from the liquid phase (L) back to the solid phase s (S820). This process is similar to a glass production process.”. Eser also teaches sintered ceramics made from graphite, boron nitride, and silicon carbide. Bosch discusses arriving at crystalized reactor parts from sintered ceramic powders. See at least column 4; lines 27-41. However, Applicant’s claim requirement of “source block” is a claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of chemcials to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Eser further teaches:
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) has a visible light transmittance greater than or equal to about 10%, as claimed by claim 2. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is made of an organic material of a layer of an electroluminescence device, as claimed by claim 3. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the selected shape includes a rectangular parallelepiped shape, as claimed by claim 4
A source assembly (Figure 2-Applicant’s 100; Figure 1-3) for a lateral-type vacuum deposition apparatus, the source assembly (Figure 2-Applicant’s 100; Figure 1-3) comprising: a heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) for heating and vaporizing a source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) having a selected shape, the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) including a crucible (246; Figure 2-Applicant’s 111; Figure 4) and a heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4), the crucible (246; Figure 2-Applicant’s 111; Figure 4) of the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) configured to house the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant); a nozzle (236; Figure 2-Applicant’s 130; Figure 4) on the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) for exhausting a source of the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) vaporized by the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a crystallized source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) - claim 6. Applicant’s specification at [0069] states in part “the crystallized source block may be produced by heating powders and melting the powders from a solid phase s to a liquid phase (L) (S810), and by cooling or crystallizing the liquid phase product to convert from the liquid phase (L) back to the solid phase s (S820). This process is similar to a glass production process.”. Eser also teaches sintered ceramics made from graphite, boron nitride, and silicon carbide. Bosch discusses arriving at crystalized reactor parts from sintered ceramic powders. See at least column 4; lines 27-41.
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) includes a source material (214; Figure 2) for forming at least one of an electron transport layer, a light emission layer, a hole transport layer of the electroluminescence device, as claimed by claim 7. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the crucible (246; Figure 2-Applicant’s 111; Figure 4) of the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) has both spaced side walls (side walls between 240,238; Figure 2) and a bottom (238; Figure 2) coupled to the walls, wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is inserted into a space defined by the side walls (side walls between 240,238; Figure 2) and the bottom (238; Figure 2), as claimed by claim 8
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 8, wherein the nozzle (236; Figure 2-Applicant’s 130; Figure 4) is coupled to a top portion (240; Figure 2) of each of the side walls (side walls between 240,238; Figure 2) of the crucible (246; Figure 2-Applicant’s 111; Figure 4) of the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 9
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the selected shape includes a rectangular parallelepiped shape, as claimed by claim 12
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the crystallized source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is produced by melting a powder state source material (214; Figure 2) to a liquid and then cooling the liquid to convert it to crystallized material, as claimed by claim 21. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the crystallized source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is produced by melting a powder state source material (214; Figure 2) to a liquid and then cooling the liquid to convert it to crystallized material, as claimed by claim 22. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Eser does not teach at least one plate placed between Eser’s crucible (246; Figure 2-Applicant’s 111; Figure 4) and Eser’s nozzle (236; Figure 2-Applicant’s 130; Figure 4), wherein the plate has an opening defined therethrough, the opening configured to be adjustable in size – claim 1, 6.
Oda also teaches a vaporization crucible (1; Figure 11,12a,12b) including at least one plate (7; Figure 11,12a,12b) placed between Oda’s crucible (1; Figure 11,12a,12b-Applicant’s 111; Figure 4) and Oda’s nozzle (9; Figure 11,12a,12b-Applicant’s 130; Figure 4), wherein the plate (7; Figure 11,12a,12b) has an opening (9a,7a; Figure 11,12a,12b) defined therethrough, the opening (9a,7a; Figure 11,12a,12b) configured to be adjustable in size (Figure 12a,12b) – claim 1, 6.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Eser to add Oda’s plate (7; Figure 11,12a,12b) to Eser’s apparatus.
Motivation for Eser to add Oda’s plate (7; Figure 11,12a,12b) to Eser’s apparatus is to “reduce irregularities of evaporation flow caused by a long vaporization chamber” as taught by Oda ([0077]).
Claim 13, 15, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eser; Erten (US 20110275196 A1) and Bosch; William Frederick (US 7802539 B2) in view of Ono; Yuji et al. (US 20120031339 A1) and Oda; Atsushi et al. (US 20080115729 A1). Eser is discussed above. Eser further teaches a lateral-type vacuum deposition apparatus comprising: a vacuum chamber for accommodating therein a substrate (226; not shown; [0008]); and a source assembly (Figure 2-Applicant’s 100; Figure 1-3), the source assembly (Figure 2-Applicant’s 100; Figure 1-3) including a heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4), the heating chamber (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) including: a crucible (246; Figure 2-Applicant’s 111; Figure 4) configured to house a source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) having a selected shape; and a heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4) configured to heat and vaporize the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant), wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) is configured for supplying a vaporized source to the substrate (226; not shown; [0008]), wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) houses the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant)-, and wherein the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a crystallized source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant), wherein the crucible (246; Figure 2-Applicant’s 111; Figure 4) has a first side wall and a second side wall spaced apart from each other and a bottom coupled to both the first side wall and the second side wall, wherein the heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4) has a third side wall facing the first side wall of the crucible (246; Figure 2-Applicant’s 111; Figure 4) and the fourth side wall facing the second side wall of the crucible (246; Figure 2-Applicant’s 111; Figure 4), and wherein, during operation – claim 13
Eser further teaches:
The lateral-type vacuum deposition apparatus of claim 13, wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) includes: a nozzle (236; Figure 2-Applicant’s 130; Figure 4) for supplying a source from the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) vaporized by the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) toward the substrate (226; not shown; [0008]), as claimed by claim 15
The lateral-type vacuum deposition apparatus of claim 15, wherein, during operation, the source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is inserted into a space defined by the side walls (side walls between 240,238; Figure 2) and the bottom (238; Figure 2) of the crucible (246; Figure 2-Applicant’s 111; Figure 4), wherein the nozzle (236; Figure 2-Applicant’s 130; Figure 4) is coupled to a top portion (240; Figure 2) of each of the side walls (side walls between 240,238; Figure 2) of the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 16
The lateral-type vacuum deposition apparatus of claim 13, wherein the selected shape includes a rectangular parallelepiped shape, as claimed by claim 20
The lateral-type vacuum deposition apparatus of claim 13, wherein the crystallized source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is produced by melting a powder state source material (214; Figure 2) to a liquid and then cooling the liquid to convert it to crystallized material, as claimed by claim 23. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Eser does not teach:
a vacuum chamber for accommodating therein a substrate (226; not shown; [0008]), wherein the substrate (226; not shown; [0008]) is disposed in one lateral end of the vacuum chamber, a source assembly (Figure 2-Applicant’s 100; Figure 1-3) disposed in an opposite lateral end to the one lateral end of the vacuum chamber; the crucible (246; Figure 2-Applicant’s 111; Figure 4) is slidably inserted into the heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4) and the first side wall of the crucible (246; Figure 2-Applicant’s 111; Figure 4) contacts the third side wall of the heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4) and the second side wall of the crucible (246; Figure 2-Applicant’s 111; Figure 4) contacts the fourth side wall of the heating source (244+supporting structure; Figure 2-Applicant’s 112; Figure 4) – claim 13
The lateral-type vacuum deposition apparatus of claim 13, wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) includes a plurality of source assemblies arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber, wherein the substrate (226; not shown; [0008]) is transported in the first direction in the vacuum chamber, as claimed by claim 19
Ono also teaches a vapor deposition apparatus (Figure 5) including:

a vacuum chamber (61; Figure 5) for accommodating therein a substrate (G; Figure 5), wherein the substrate (G; Figure 5) is disposed in one lateral end of the vacuum chamber (61; Figure 5), a source assembly (66; Figure 5-Applicant’s 100; Figure 1-3) disposed in an opposite lateral end to the one lateral end of the vacuum chamber (61; Figure 5)– claim 13
The lateral-type vacuum deposition apparatus (Figure 5) of claim 13, wherein the source assembly (66; Figure 5-Applicant’s 100; Figure 1-3) includes a plurality of source assemblies (66; Figure 5-Applicant’s 100; Figure 1-3) arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber (61; Figure 5), wherein the substrate (G; Figuire 5) is transported in the first direction in the vacuum chamber (61; Figure 5), as claimed by claim 19
Oda is discussed above and further teaches the crucible (structure holding 6; Figure 11-Applicant’s 111; Figure 4) is slidably inserted into the heating source (5; Figure 11-Applicant’s 112; Figure 4) and the first side wall of the crucible (structure holding 6; Figure 11-Applicant’s 111; Figure 4) contacts the third side wall of the heating source (5; Figure 11-Applicant’s 112; Figure 4) and the second side wall of the crucible (structure holding 6; Figure 11-Applicant’s 111; Figure 4) contacts the fourth side wall of the heating source (5; Figure 11-Applicant’s 112; Figure 4) – claim 13
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ono to replace Ono’s one or more source assemblies (66; Figure 5-Applicant’s 100; Figure 1-3) with Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) at optimized dimensions as taught by Ono.
Motivation for Ono to replace Ono’s one or more source assemblies (66; Figure 5-Applicant’s 100; Figure 1-3) with Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) is for manufacturing photovoltaic devices as taught by Ono ([0003]). Motivation for Ono to optimize Ono’s crucible dimensions is for accomodating larger volumes of precursor to extend processing times.

Claim 10, 11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eser; Erten (US 20110275196 A1) and Bosch; William Frederick (US 7802539 B2) in view of Oda; Atsushi et al. (US 20080115729 A1) or Witzman, Matthew R. et al. (US 20010005553 A1). Eser, Bosch, and Oda are discussed above. Eser and Bosch do not teach a plate as claimed. As a result, Eser does not teach:
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises at least one plate (Applicant’s 140; Figure 4) placed between Eser’s crucible (246; Figure 2-Applicant’s 111; Figure 4) (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Eser’s nozzle (236; Figure 2-Applicant’s 130; Figure 4), wherein Eser’s plate (Applicant’s 140; Figure 4) has an opening defined therethrough, as claimed by claim 10
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (Applicant’s 140; Figure 4) coupled to an outer surface of Eser’s heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 11
The lateral-type vacuum deposition apparatus of claim 13, wherein Eser’s source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) has a visible light transmittance greater than or equal to about 10%, as claimed by claim 14. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The lateral-type vacuum deposition apparatus of claim 15, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises at least one plate (Applicant’s 140; Figure 4) placed between Eser’s source block (214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Eser’s nozzle (236; Figure 2-Applicant’s 130; Figure 4), wherein Eser’s plate (Applicant’s 140; Figure 4) has an opening defined therethrough, as claimed by claim 17
The lateral-type vacuum deposition apparatus of claim 15, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (Applicant’s 140; Figure 4) coupled to an outer surface of Eser’s heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 18
Witzman also teaches plural vaporizers (60; Figure 3A-C; 260a,b; Figure 11B) installed over a subtrate (406; Figure 11B) conveyor (414; Figure 11B). Witzman further teaches:
The source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) of claim 6, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises at least one plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) placed between Witzman’s source block (64; Figure 3A-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Witzman’s nozzle (70; Figure 3A; 166; Figure 8-Applicant’s 130; Figure 4), wherein Witzman’s plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) has an opening (78; Figure 3A; 178, openings in 274; Figure 8) defined therethrough, as claimed by claim 10
The source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) of claim 6, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (88; Figure 3A-Applicant’s 140; Figure 4) coupled to an outer surface of Witzman’s heating chamber (containing 82; Figure 3A-Applicant’s 110; Figure 4), as claimed by claim 11
The lateral-type vacuum deposition apparatus of claim 13, wherein Witzman’s source block (64; Figure 3A-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) has a visible light transmittance greater than or equal to about 10%, as claimed by claim 14. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The lateral-type vacuum deposition apparatus of claim 15, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises at least one plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) placed between Witzman’s crucible (246; Figure 2-Applicant’s 111; Figure 4) (64; Figure 3A-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Witzman’s nozzle (70; Figure 3A; 166; Figure 8-Applicant’s 130; Figure 4), wherein Witzman’s plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) has an opening (78; Figure 3A; 178, openings in 274; Figure 8) defined therethrough, as claimed by claim 17
The lateral-type vacuum deposition apparatus of claim 15, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (88; Figure 3A-Applicant’s 140; Figure 4) coupled to an outer surface of Witzman’s heating chamber (containing 82; Figure 3A-Applicant’s 110; Figure 4), as claimed by claim 18
Oda was discussed above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Eser to add Witzman’s at least one plate (76, 88; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) or for Eser to add Oda’s plate (7; Figure 11,12a,12b).
Motivation for Ono to add Witzman’s at least one plate (76, 88; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) as taught by Witzman is to “block particulate ejected from source material” as taught by Witzman ([0064]).
Motivation for Eser to add Oda’s plate (7; Figure 11,12a,12b) to Eser’s apparatus is to “reduce irregularities of evaporation flow caused by a long vaporization chamber” as taught by Oda ([0077]).


Response to Arguments
Applicant’s arguments, see pages 7-8, filed August 26, 2022, with respect to the rejections of claims 1-4 and 6-23 under 35 U.S.C. 103 as being unpatentable over Eser; Erten (US 20110275196 A1) as demonstrated by Bosch; William Frederick (US 7802539 B2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Eser; Erten (US 20110275196 A1) as demonstrated by Bosch; William Frederick (US 7802539 B2) in view of Oda; Atsushi et al. (US 20080115729 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang, Yimou  et al. (US 20050072361 A1) illustrates a crucible strcture (24; Figure 1) with dimensional and functional analogs to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716